                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                 }       Case No. 3:15-bk-00643
ARIEL NICOLE RUSSELL                                   }
106 BROOKERIDGE DRIVE                                  }       Chapter 13
La Vergne, TN 37086                                    }
SSN: xxx-xx-0907                                       }       Judge Marian F Harrison
                                                       }
        Debtor                                         }
______________________________________________________________________________________
THE DEADLINE FOR FILING A TIMELY RESPONSE IS: October 31, 2019
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: November 20, 2019at 8:30 a.m. in
Courtroom One, Second Floor, 701 Broadway, The Customs House, Nashville, TN 37203
            NOTICE OF MOTION TO MODIFY PLAN TO UTILIZE INSURANCE PROCEEDS TO
                        APPLY TO SECURED CLAIM INSOLVE AUTO FUNDING
        The Debtors have asked the Court for the following relief: permission to modify plan to utilize insurance
                                         proceeds to apply to secured claim.
      YOUR RIGHTS MAY BE AFFECTED. IF YOU DO NOT FILE A TIMELY RESPONSE TO THIS
 MOTION THEN YOUR SILENCE SHALL BE DEEMED ACCEPTANCE OF THE RELIEF REQUESTED
                                                      HEREIN.
        If you do not want the court to grant the attached motion, or if you want the court to consider your views
on the motion, then on or before October 31, 2019, you or your attorney must:
    1. File with the court your written response or objection explaining your position at:
        By Mail:        U.S. Bankruptcy Court, 701 Broadway, Room 170, Nashville, TN 37203
        In Person:      U.S. Bankruptcy Court, 701 Broadway, Room 170, Nashville, TN 37203
                        (Monday- Friday, 8:00 a.m. – 4:00 p.m.)
2.      Your responses must state that the deadline for filing responses: October 31, 2019, the date of the
        scheduled hearing is: November 20, 2019, and the motion to which you are responding is: MOTION
        TO MODIFY PLAN TO UTILIZE INSURANCE PROCEEDS TO APPLY TO SECURED CLAIM.
        If you want a file stamped copy returned, you must include an extra copy and a self-addressed, stamped
        envelope.
3.      You must also mail a copy of your response to:
        Flexer Law, PLLC, 1900 Church Street, Suite 400, Nashville, TN 37203 and see Certificate of Service
        for additional parties to serve (attached hereto)
        If a timely response is filed, the hearing will be held at the time and place indicated above. THERE
WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may check whether a timely response
has been filed by calling the Clerk's office at 615-736-5584 or viewing the case on the Court's web site at
http://www.tnmb.uscourts.gov. If you received this notice by mail, you may have three additional days in
which to file a timely response under Rule 9006(f) of the Federal Rules of Bankruptcy Procedure.
        If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the motion and may enter an order granting relief.
Date: 10/9/19                           Signature:     ____/s/ Daniel T. Castagna
                                        Name:          Daniel T. Castagna, Flexer Law, PLLC
                                        Address:       1900 Church Street, Suite 400, Nashville, TN 37203
                                        Email:         cm-ecf@jamesflexerconsumerlaw.com




                        IN THE UNITED STATES BANKRUPTCY COURT
      Case 3:15-bk-00643 Doc 55 Filed 10/09/19 Entered 10/09/19 16:26:34                       Desc Main
                                  Document   Page 1 of 6
                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                              }        Case No. 3:15-bk-00643
ARIEL NICOLE RUSSELL                                }
106 BROOKERIDGE DRIVE                               }        Chapter 13
La Vergne, TN 37086                                 }
SSN: xxx-xx-0907                                    }        Judge Marian F Harrison
                                                    }
        Debtor                                      }

            MOTION TO MODIFY PLAN TO UTILIZE INSURANCE PROCEEDS TO APPLY TO
                      SECURED CLAIM OF INSOLVE AUTO FUNDING

        COMES NOW the Debtor, by and through counsel, pursuant to 11 U.S.C. § 363 and would request that

the Court enter an order allowing the Debtor to utilize insurance proceeds to apply to the secured balance owed

to InSolve Auto Funding c/o Capital Recovery Group on the Debtor’s 2016 Hyundai Sonata.

        The Debtor’s Chapter 13 proceeding was filed on January 30, 2015 and a plan was confirmed on March

11, 2015.

        As grounds, the Debtors would state the following:

                                           I. RELIEF REQUESTED

   1. The Debtor’s 2016 Hyundai Sonata was totaled in an auto accident.

   2. The insurance company, Geico, is prepared to issue insurance proceeds in the amount of $8,856.43.

   3.    InSolve Auto Funding c/o Capital Recovery Group holds a secured claim in the Debtor’s Chapter 13

        case with a lien on the Debtor’s 2016 Hyundai Sonata which has a balance of $10,787.11 according to to

        the records of InSolve Auto Funding c/o Capital Recovery Group.

   4. The Debtor seeks permission to utilize the insurance proceeds to apply to the balance of the secured

        claim of InSolve Auto Funding c/o Capital Recovery Group (Court Claim #9) in the amount of

        $8,856.43.

   5. The insurance company shall send the insurance proceeds to the Chapter 13 Trustee to be disbursed to

        InSolve Auto Funding c/o Capital Recovery Group to be applied to the balance of the claim of InSolve

        Auto Funding.

   6. InSolve Auto Funding c/o Capital Recovery Group shall provide guarantee of title to Geico.

        Case 3:15-bk-00643      Doc 55    Filed 10/09/19 Entered 10/09/19 16:26:34           Desc Main
                                          Document     Page 2 of 6
7. InSolve Auto Funding c/o Capital Recovery Group shall amend their upon receipt of the funds.

8. Flexer Law, PLLC would apply for additional fees to be added to the Debtor’s Chapter 13 plan for time

   expended in connection with this matter.



                                        Respectfully submitted,

                                          ____/s/ Daniel T. Castagna
                                          Daniel T. Castagna, BPR #: 022721
                                          Flexer Law, PLLC, Attorney for Debtors
                                          1900 Church Street, Suite 400
                                          Nashville, TN 37203
                                          (615) 255-2893
                                          fax: (615) 242 8849
                                          cm-ecf@jamesflexerconsumerlaw.com




  Case 3:15-bk-00643       Doc 55    Filed 10/09/19 Entered 10/09/19 16:26:34         Desc Main
                                     Document     Page 3 of 6
DRAFT

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                               }         Case No. 3:15-bk-00643
ARIEL NICOLE RUSSELL                                 }
106 BROOKERIDGE DRIVE                                }         Chapter 13
La Vergne, TN 37086                                  }
SSN: xxx-xx-0907                                     }         Judge Marian F Harrison
                                                     }
       Debtor                                        }



         PROPOSED ORDER GRANTING MOTION TO MOFIY PLAN TO UTILIZE INSURANCE
           PROCEEDS TO PAY OFF SECURED CLAIM OF INSOLVE AUTO FUNDING

       It appears to the United States Bankruptcy Court for the Middle District of Tennessee that the Debtors

filed a Motion to Modify Plan to Utilize Insurance Proceeds to Apply to Secured Claim of InSolve Auto

Funding c/o Capital Recovery Group and notice of said motion has been given pursuant to L.B.R. 9013-1 to all

parties in interest. It further appears to the Court that twenty-one (21) days have elapsed since the date of

service of the motion and no responses have been forthcoming from any party in interest.

       It is therefore ORDERED as follows:

   1. The Debtor shall be permitted to utilize the insurance proceeds as a result of a total loss to the Debtor’s

       2016 Hyundai Sonata to apply to the balance of the secured claim of InSolve Auto Funding c/o Capital

       Recovery Group.

   2. The lien holder, InSolve Auto Funding c/o Capital Recovery Group, shall be required to provide

       guarantee of title to Geico upon entry of this order.

   3. Geico shall issue a check in the amount of the proceeds to the Chapter 13 Trustee.

   4. The Chapter 13 Trustee shall disburse the proceeds to InSolve Auto Funding c/o Capital Recovery

       Group to apply to the secured claim of InSolve Auto Funding (Court Claim #6).

   5. InSolve Auto Fuding c/o Capital Recovery Group shall amend their claim upon receipt of the funds.


      Case 3:15-bk-00643        Doc 55     Filed 10/09/19 Entered 10/09/19 16:26:34           Desc Main
                                           Document     Page 4 of 6
6. Flexr Law, PLLC shall apply for additional fees by separate application for work performed in this

   matter.

7. No other terms of the Debtors’ plan shall be affected by this modification.

   IT IS SO ORDERED.

   This order was electronically signed and entered as indicated at the top of the first page.




                                           APPROVED FOR ENTRY:
                                            ____/s/ Daniel T. Castagna
                                            Daniel T. Castagna, BPR #022721
                                            Flexer Law, PLLC, Attorney for Debtor
                                            1900 Church Street, Suite 400
                                            Nashville, TN 37203
                                            (615) 255-2893
                                            fax: (615) 242 8849
                                            cm-ecf@jamesflexerconsumerlaw.com




   Case 3:15-bk-00643        Doc 55    Filed 10/09/19 Entered 10/09/19 16:26:34            Desc Main
                                       Document     Page 5 of 6
                                   CERTIFICATE OF SERVICE

        I hereby certify that on October 7, 2019, I furnished a true and correct copy of the foregoing to
the following parties in interest:

Henry E. Hildebrand, III                            Electronic
Chapter 13 Trustee
P.O. Box 340019
Nashville, TN 37203-0019

US TRUSTEE                                          Electronic
OFFICE OF THE UNITED STATES TRUSTEE
318 Customs House, 701 Broadway
Nashville, TN 37203

Ariel Russell                                       U.S. Mail First Class
331 Plus Park Blvd
APT #314
Nashville, TN 37217

Geico Salvage                                       U.S. Mail First Class
Attn: Claim Number 0658759770101043                 Email: cssf@geico.com
1355 Lynnfield Rd
Memphis, TN 38119

InSolve Auto Funding                                U.S. Mail First Class
c/o Capital Recovery Group           Email: servicing@insolveautofunding.com
PO Box 64090
Tucson, AZ 85728



5 notices have been served. I have mailed 3 notices and e-mailed 2 notices.


                                     _____/s/ Daniel T. Castagna_______
                                            Daniel T. Castagna




Case 3:15-bk-00643      Doc 55    Filed 10/09/19 Entered 10/09/19 16:26:34            Desc Main
                                  Document     Page 6 of 6
